       Case 2:20-cv-02144-NJB-DMD Document 80 Filed 02/08/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    GARRET HOLT BERGERON, ET AL.                                                           CIVIL ACTION

    VERSUS                                                                                      NO. 20-2144

    TERREBONNE PARISH SHERIFF’S                                                         SECTION: “G”(3)
    DEPARTMENT, ET AL.


                                                   ORDER

        The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that the claims asserted by Plaintiff Norlan Alexis Ruiz-Perez are

DISMISSED WITHOUT PREJUDICE for failure to prosecute.

        IT IS FURTHER ORDERED that the claims asserted by the remaining plaintiffs1 against

the Governor of Louisiana, the Secretary of the Louisiana Department of Public Safety and

Corrections, and the Terrebonne Parish Sheriff’s Department are DISMISSED WITH

PREJUDICE as frivolous and/or failing to state a claim on which relief may be granted.




1
 Garret Holt Bergeron, Derek Bergeron, Lloyd J. Voison, Jr., Jacolby Ronija Harris, Sr., Shawn David Shearer, Noel
Durkins, Zachary Davis, Patrick Ryan Ledet, Dale E. Williams, Ferdinand Mathieu, Ellis Duplantis, Gabriel Mathew
Savoie, and Victor O. Jones.
          Case 2:20-cv-02144-NJB-DMD Document 80 Filed 02/08/21 Page 2 of 2




           IT IS FURTHER ORDERED that the remaining plaintiffs2 are granted leave to file an

amended complaint with respect to their claims against the Sheriff of Terrebonne Parish and the

Warden of the Terrebonne Parish Criminal Justice Complex within sixty days of this Order.

           IT IS FURTHER ORDERED that the “Request for an Emergency Judgement [sic] Due

to Covid-19”3 is DENIED.

           IT IS FURTHER ORDERED that this matter remain referred to the assigned United

Magistrate Judge for further proceedings in accordance with Local Rule 73.2.

                                        8th day of February, 2021.
           New Orleans, Louisiana, this _____




                                                    __________________________________________
                                                    NANNETTE JOLIVETTE BROWN
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




2
 Garret Holt Bergeron, Derek Bergeron, Lloyd J. Voison, Jr., Jacolby Ronija Harris, Sr., Shawn David Shearer, Noel
Durkins, Zachary Davis, Patrick Ryan Ledet, Dale E. Williams, Ferdinand Mathieu, Ellis Duplantis, Gabriel Mathew
Savoie, and Victor O. Jones.
3
    Rec. Doc. 40.


                                                        2
